UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1229


MICHAEL FIELD,

                  Plaintiff – Appellant,

             v.

GMAC LLC; GENERAL       MOTORS   CORPORATION;    MOTORS    INSURANCE
CORPORATION,

                  Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:08-cv-00294-JBF-FBS)


Submitted:    July 23, 2009                     Decided:   July 27, 2009


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Field, Appellant Pro Se. Kathleen Joanna Lynch Holmes,
WILLIAMS MULLEN, McLean, Virginia, Matthew Stephen Sheldon,
Stephen Gerard Test, WILLIAMS MULLEN, Virginia Beach, Virginia;
Brian Richard Greene, Cullen Dennis Seltzer, SELTZER GREEN, PLC,
Richmond, Virginia, Jeffrey Jay Jones, JONES DAY, Columbus,
Ohio, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Michael   Field    appeals       the     district      court’s        orders

granting Defendants’ Fed. R. Civ. P. 12(b)(6) motions to dismiss

his   complaint,      and     denying   his     self-styled       “Motion       to    Amend

Judgment Entered by the Court on November 21, 2008.”                             We have

reviewed the record and find no reversible error.                         Accordingly,

we    affirm    the   district    court’s       orders.         See     Field   v.     GMAC

LLC, No.       2:08-cv-00294-JBF-FBS            (E.D.     Va.     Nov.     21,        2008;

Jan. 30, 2009).          We    dispense    with    oral     argument      because       the

facts   and     legal    contentions      are    adequately       presented       in    the

materials      before    the    court     and    argument       would    not    aid    the

decisional process.

                                                                                AFFIRMED




                                           2